G. H. A. KUNST, Judge.
On August 4, 1943, while Mildred Johnson, the eleven year old daughter of claimant, was playing at the side of Sixth street, Point Pleasant, Mason county, West Virginia, respondent’s truck No. 130-95 passed, loaded with cribbing ties, not held by binder chains as required by law. A tie fell from the truck on the child’s right foot causing injury, pain and suffering, which necessitated surgery and hospitalization, for which claim is made for $591.00.
Respondent recommends and the attorney general approves its payment.
An award for five hundred and ninety-one dollars ($591.00) is made to claimant. It is recommended that this sum be paid to a guardian appointed for claimant by the proper court, upon the giving of a bond in an amount sufficient to cover the award and the execution of a full and complete release to be signed by the father and the guardian, showing payment in full settlement of any and all damages that may have resulted by reason of the injury in question.